CHIASSON, Judge.
These three cases were consolidated for trial in the district court and after judgments were rendered defendant-appellant, Louisiana Department of Transportation and Development, appealed from the judgment dated December 14, 1979. The Travelers Insurance Company, plaintiff in suit number 13,555, La.App., 388 So.2d 105, then moved to dismiss the appeal as to it and we issued an order to show cause why the appeal should or should not be dismissed. An answer to the appeal was filed by James R. Dameron, plaintiff-appellee, in suit number 13,557, La.App., 388 So.2d 106. Thereafter, appellant, Louisiana Department of Transportation and Development, moved to dismiss its appeal in these cases and James R. Dameron moved to dismiss his answer to the appeal. Under these circumstances, the motions to dismiss the appeal are hereby granted.
All costs as permitted by law are assessed against appellant, Louisiana Department of Transportation and Development.
APPEAL DISMISSED.